Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a Non-Final Office Action in responses to Patent Application field 07/19/2019; is a national stage entry of PCT/US2018/013748, International Filing Date: 01/16/2018; claims foreign priority to 201710050188.4 , filed 01/20/2017. Claim(s) 1-15 are pending. Claim(s) 1, 8 and 14 are independent. 
In addition, Examiner is acknowledged the “PE” to the specification field 07/19/2019. 

In addition, in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS(s)) submitted on 12/14/2021, 12/18/2019 and 07/19/2019 is/are in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the IDS(s) is/are being considered by the examiner.



     Claims Rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-15 rejected under 35 U.S.C. 103 as being unpatentable over Kimmel et al., (“US 20140214736 A1” filed 01/30/2014 [hereinafter “Kimmel”], in view of Jagannath et al., (“US 20070185896 A1” filed 02/01/2006 [hereinafter “Jagannath”],
Independent Claim 1 Kimmel teaches: A method of data processing based on a decision tree, comprising: obtaining a plurality of data samples for a node of the decision tree, the plurality of data samples having corresponding feature values with respect to a first feature; (see  Kimmel the Abstract and Para(s) 6-7 and 89, describing method training a randomized decision tree through multiple iterations... The training process is performed in a plurality of tree level iterations, each tree level iteration expanding the randomized decision tree by another tree level in breadth first order ...each is based on...Receiving multiple data samples that include data subsets and ...having corresponding feature/function/details values with respect to a first feature...).
Also, Kimmel further teaches: determining, from a plurality of predefined numerical ranges, a target range to enable the number of feature values falling into the target range to be greater than a first threshold number; (see  Kimmel the Abstract and Para(s) 6-7, 64 and 89, describing method training a randomized decision tree through multiple iterations... a decision point, the managing module 200 checks if one of a plurality of randomized decision tree training completion criterion is satisfied. The completion criterion may be, for example, a pre-defined maximum randomized decision tree depth, inability of another tree level to improve reduction in impurity and/or pre-defined minimum number of values that traverses through each tree node to maintain statistical value. In case training completion criterion is not satisfied, the managing module 200 branches to 311 to continue the training process and another tree level iteration 310 is started to generate another randomized decision tree level...In the BRI, is preconized as.... determining, from a plurality of predefined numerical ranges, a target range to enable the number of feature values falling into the target range to be greater than a first threshold number...as claimed).
Also, Kimmel further teaches: assigning the remaining of the feature values other than the feature values falling into the target range to the plurality of numerical ranges; (see  Kimmel the Abstract and Para(s) 6-7 and 89,  in the BRI, describing assigning the remaining of the feature values other than the feature values falling into the target range to the plurality of numerical ranges).

It is noted Kimmel describes method training a randomized decision tree through multiple iterations... The training process is performed in a plurality of tree level iterations, each tree level iteration expanding the randomized decision tree by another tree level in breadth first order ...each is based on...Receiving multiple data samples that include data subsets and ...having corresponding feature/function/details values with respect to a first feature...as describe herein. However, Kimmel does not expressly teach the limitation(s) said, ....and counting, based on the assignment of the remaining of the feature values, the feature values falling into the plurality of numerical ranges, for allocation of the plurality of data samples to child nodes of the node. But the combination of Kimmel and Jagannath teach these limitation(s) (in Jagannath Para(s) 14, 30 and 41, 83, describing  the predictor-target pairs may be counted, .... and counting intersections of the predictor value and the target value. ...wherein the decision tree model may be pruned by walking the decision tree model and using a Minimum Description Length based pruning approach to trim off leaves and branches of the decision tree model. The predictor-target pairs may be counted by, for each predictor value and each target value, intersecting a bitmap for the predictor value and a bitmap for the target value and counting intersections of the predictor value and the target value. The bitmaps may be sorted by predictor and predictor value and target and target value... counting, based on ... the remaining of the ...values, the values falling into the ranges values, wherein the data samples to child nodes of the node...)
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Kimmel’s randomized decision tree, ..., to include a means said, ....and counting, based on the assignment of the remaining of the feature values, the feature values falling into the plurality of numerical ranges, for allocation of the plurality of data samples to child nodes of the node...as taught by Jagannath, that provides an efficient form for representing decision processes for classifying entities into categories or constructing piecewise constant functions in nonlinear regression...[In Jagannath Para 5]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.

Claim 2 Kimmel and Jagannath further teach: wherein counting the feature values comprises: subtracting, by the number of feature values falling into the remaining of the numerical ranges other than the target range, the total number of the plurality of data samples, as the number of feature values falling into the target range; (Jagannath Para(s) 14, 30 and 41 an d83, describing  the predictor-target pairs may be counted, .... and counting intersections of the predictor value and the target value. ...wherein the decision tree model may be pruned by walking the decision tree model and using a Minimum Description Length based pruning approach to trim off leaves and branches of the decision tree model. The predictor-target pairs may be counted by, for each predictor value and each target value, intersecting a bitmap for the predictor value and a bitmap for the target value and counting intersections of the predictor value and the target value. The bitmaps may be sorted by predictor and predictor value and target and target value...in the BRI, is recognized as ... subtracting, by the number of feature values falling into the remaining of the numerical ranges other than the target range, the total number of the plurality of data samples, as the number of feature values falling into the target range...as claimed)
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Kimmel’s randomized decision tree, ..., to include a means said, .... subtracting, by the number of feature values falling into the remaining of the numerical ranges other than the target range, the total number of the plurality of data samples, as the number of feature values falling into the target range...as taught by Jagannath, that provides an efficient form for representing decision processes for classifying entities into categories or constructing piecewise constant functions in nonlinear regression...[In Jagannath Para 5]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.

Claim 3 Kimmel and Jagannath further teach: wherein the data processing is performed in distribution on a plurality of machines, the first feature is selected from a set of features, and obtaining the plurality of data samples comprises: determining, at a machine of the plurality of machines, whether the number of samples in a set of data samples for the node is below a second threshold number, the second threshold number being determined at least in part based on a first product of the number of features in the set of features and the number of the plurality of numerical ranges; and in response to the number of samples being below the second threshold number, selecting all data samples in the set of data samples as the plurality of data samples; (see  Kimmel the Abstract and Para(s) 6-7, 48, 64 and 89, describing method training a randomized decision tree through multiple iterations... a decision point, the managing module 200 checks if one of a plurality of randomized decision tree training completion criterion is satisfied. The completion criterion may be, for example, a pre-defined maximum randomized decision tree depth, inability of another tree level to improve reduction in impurity and/or pre-defined minimum number of values that traverses through each tree node to maintain statistical value. In case training completion criterion is not satisfied, the managing module 200 branches to 311 to continue the training process and another tree level iteration 310 is started to generate another randomized decision tree level...it is noted the split functions information of each tree node comprises a pair of data attribute and a threshold value that together provide best reduction in impurity for a respective tree node. The randomized decision tree is then outputted by providing the tree nodes information for the tree levels as created during the plurality of tree level iterations. Note that the first index that is used during the current tree level iteration is equal to the second index that is used during the previous tree level iteration....wherein the devices  are used to produce a computer implemented process...)
In the BRI, is recognized as determining, at a machine of the plurality of machines, ... and in response to the number of samples being below the second threshold number, selecting all data samples in the set of data samples as the plurality of data samples as claimed.

Claim 4 Kimmel and Jagannath further teach: wherein the second threshold number is further determined at least in part based on a second product of the number of the plurality of machines and the first product; (see  Kimmel the Abstract and Para(s) 6-7, 48, 64, 69 and 89, describing method training a randomized decision tree through multiple iterations... a decision point, the managing module 200 checks if one of a plurality of randomized decision tree training completion criterion is satisfied. The completion criterion may be, for example, a pre-defined maximum randomized decision tree depth,... For every tree node a histogram is generated for one or more Threshold values available from a Threshold array. In case the current split function provides better gain in impurity, then tree node is updated to reflect the optimal split function. This operation is repeated for all Threshold values available in the Threshold array (numThresh). After all work modules 202 allocated to a specific slave processing unit 101, 102, 103 and/or 105 have completed execution, the optimal split function is selected out of the split functions generated by all work modules 202 that are executed on the specific processing unit 101, 102, 103 and/or 105. For the selected split function, the slave processing unit 101, 102, 103 and/or 105 updates the reverse index of the training data samples according to tree nodes they traversed through right or left branches and transmits the updated information back to the managing module 200...)
In the BRI, is recognized as the second threshold number is further determined at least in part based on a second product of the number of the plurality of machines and the first product as claimed.

Claim 5 Kimmel and Jagannath further teach: wherein the child nodes include at least a left child node and a right child node, ...; (see  Kimmel Para(s) 6-7 and  45, further mentions the randomized decision tree is then outputted by providing the tree nodes information for the tree levels as created during the plurality of tree level iterations. Note that the first index that is used during the current tree level iteration is equal to the second index that is used during the previous tree level iteration....Int he BRI, is recognized as at least a left child node and a right child node...as claimed... and the method further comprises: obtaining, at the machine of the plurality of machines, a second feature and a threshold feature value of the second feature; selecting a subset of data samples from the set of data samples; and for each data sample in the subset of data samples, comparing a feature value of the data sample with respect to the second feature with the threshold feature value, determining, based on the comparison, whether the data sample is allocated to the left or right child node, and sending, to a further machine of the plurality of machines, an indicator of one bit for indicating the determination; (Kimmel Para(s) 6-7 and  45, further mentions the randomized decision tree is then outputted by providing the tree nodes information for the tree levels as created during the plurality of tree level iterations. Note that the first index that is used during the current tree level iteration is equal to the second index that is used during the previous tree level iteration....Also in Kimmel the Abstract and Para(s) 6-7, 48, 64 and 89, describing method training a randomized decision tree through multiple iterations... a decision point, the managing module 200 checks if one of a plurality of randomized decision tree training completion criterion is satisfied. The completion criterion may be, for example, a pre-defined maximum randomized decision tree depth, inability of another tree level to improve reduction in impurity and/or pre-defined minimum number of values that traverses through each tree node to maintain statistical value. In case training completion criterion is not satisfied, the managing module 200 branches to 311 to continue the training process and another tree level iteration 310 is started to generate another randomized decision tree level...it is noted the split functions information of each tree node comprises a pair of data attribute and a threshold value that together provide best reduction in impurity for a respective tree node. The randomized decision tree is then outputted by providing the tree nodes information for the tree levels as created during the plurality of tree level iterations. Note that the first index that is used during the current tree level iteration is equal to the second index that is used during the previous tree level iteration....wherein the devices  are used to produce a computer implemented process...) In the BRI, is recognized as obtaining, at the machine of the plurality of machines, a second feature and a threshold feature value of the second feature; selecting a subset of data samples from the set of data samples; and for each data sample in the subset of data samples, comparing a feature value of the data sample with respect to the second feature with the threshold feature value, determining, based on the comparison, whether the data sample is allocated to the left or right child node, and sending, to a further machine of the plurality of machines, an indicator of one bit for indicating the determination as claimed.

Claim 6 Kimmel and Jagannath further teach: wherein obtaining the plurality of data samples further comprises: in response to the number of samples being greater than the second threshold number, selecting, at the machine of the plurality of machines, a subset of the set of data samples as the plurality of data samples; (see  Kimmel the Abstract and Para(s) 6-7, 48, 64, 69 and 89, describing method training a randomized decision tree through multiple iterations... a decision point, the managing module 200 checks if one of a plurality of randomized decision tree training completion criterion is satisfied. The completion criterion may be, for example, a pre-defined maximum randomized decision tree depth,... For every tree node a histogram is generated for one or more Threshold values available from a Threshold array. In case the current split function provides better gain in impurity, then tree node is updated to reflect the optimal split function. This operation is repeated for all Threshold values available in the Threshold array (numThresh). After all work modules 202 allocated to a specific slave processing unit 101, 102, 103 and/or 105 have completed execution, the optimal split function is selected out of the split functions generated by all work modules 202 that are executed on the specific processing unit 101, 102, 103 and/or 105. For the selected split function, the slave processing unit 101, 102, 103 and/or 105 updates the reverse index of the training data samples according to tree nodes they traversed through right or left branches and transmits the updated information back to the managing module 200...)

Claim 7 Kimmel and Jagannath further teach: ... allocating, based on the counting of the feature values, the data samples from the node to the child nodes; determining whether a plurality of leaf node candidates of the decision tree have been obtained, the number of the plurality of leaf node candidates being greater than a third threshold number; in response to determining that the plurality of leaf node candidates have been obtained, obtaining a bottom-layer sub-tree of the decision tree, the bottom-layer sub-tree including the leaf node candidates having a common parent node and the parent node; and in response to differences between data samples for the leaf node candidates in the bottom-layer sub-tree being below a threshold difference, removing the leaf node candidates in the bottom-layer sub-tree; (Jagannath Para(s) 14, 30 and 41 and 83, describing  the predictor-target pairs may be counted, .... and counting intersections of the predictor value and the target value. ...wherein the decision tree model may be pruned by walking the decision tree model and using a Minimum Description Length based pruning approach to trim off leaves and branches of the decision tree model. The predictor-target pairs may be counted by, for each predictor value and each target value, intersecting a bitmap for the predictor value and a bitmap for the target value and counting intersections of the predictor value and the target value. The bitmaps may be sorted by predictor and predictor value and target and target value....Also, in Para(s) 79-81 and 10-14, mentions per-predictor binary trees are constructed by successively splitting the (sub-) range at the point of lowest Gini index.... the bins are defined. The leaves of the binary tree which has been pruned represent sub-ranges or sub-sets of the predictor values and form the bins....the per-predictor binary trees are constructed by,...wherein the plurality of values of the predictor and a plurality of values of the target, the method comprises constructing a binary tree for the predictor that splits the values of the predictor into a plurality of portions, pruning the binary tree, and defining as bins of the predictor leaves of the tree that remain after pruning, each leaf of the tree representing a portion of the values of the predictor...)
in the BRI, is recognized as ... allocating, based on the counting of the feature values, the data samples from the node to the child nodes; determining whether a plurality of leaf node candidates of the decision tree have been obtained, ... obtaining a bottom-layer sub-tree of the decision tree, the bottom-layer sub-tree including the leaf node candidates having a common parent node and the parent node; and in response to differences between data samples for the leaf node candidates in the bottom-layer sub-tree being below a threshold difference, removing the leaf node candidates in the bottom-layer sub-tree...as claimed)
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Kimmel’s randomized decision tree, ..., to include a means said, .... allocating, based on the counting of the feature values, the data samples from the node to the child nodes; determining whether a plurality of leaf node candidates of the decision tree have been obtained, the number of the plurality of leaf node candidates being greater than a third threshold number; in response to determining that the plurality of leaf node candidates have been obtained, obtaining a bottom-layer sub-tree of the decision tree, the bottom-layer sub-tree including the leaf node candidates having a common parent node and the parent node; and in response to differences between data samples for the leaf node candidates in the bottom-layer sub-tree being below a threshold difference, removing the leaf node candidates in the bottom-layer sub-tree...as taught by Jagannath, that provides an efficient form for representing decision processes for classifying entities into categories or constructing piecewise constant functions in nonlinear regression...[In Jagannath Para 5]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.

Regarding Claim(s) 8-13 respectively is/are fully incorporated similar subject of claim(s) 1 and 3-7 respectively cited above.

Regarding Claim(s) 14-15 respectively is/are fully incorporated similar subject of claim(s) 1, 3-7 respectively cited above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Slothouber et al., (“US 20070078846 A1” filed 08/21/2006, describing a decision tree is a tree whose internal nodes are tests on input patterns and whose leaf nodes are categories of patterns [the Abstract and Para(s) 49-51].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC A TRAN whose telephone number is (571)272-8664. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QUOC A TRAN/Primary Examiner, Art Unit 2177